                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

    CHRISTOPHER D. TAYLOR,           )
                                     )                     Case No. 2:20-cv-155
          Petitioner,                )
                                     )                     Judge Travis R. McDonough
    v.                               )
                                     )                     Magistrate Judge Cynthia R. Wyrick
    JARED EFFLER, MARNEY E. GILLIAM, )
    TODD BURNETTE, PHILLIP KAZEE,    )
    and JERRY MIFFLIN,               )
                                     )
                       1
          Respondents.               )


                                  MEMORANDUM OPINION


        Christopher D. Taylor is a detainee confined in the Fentress County Jail who has filed a

complaint under 42 U.S.C. § 1983 challenging the burglary and theft charges pending against

him in Fentress County, Tennessee. (Doc. 2.) Because Petitioner ultimately seeks to be

“relieved of all charges” against him, the Court construes the filing as a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241.2 See Preiser v. Rodriguez, 411 U.S. 475, 490

(1973) (“Congress has determined that habeas corpus is the appropriate remedy for state




1
 The Court notes that the proper Respondent in this action is Petitioner’s current custodian,
rather than the parties named. See Rule 2(a) of the Rules Governing Section 2254 Cases in the
United States District Courts (“§ 2254 Rules”) (“If the petitioner is currently in custody under a
state-court judgment, the petition must name as respondent the state officer who has custody.”);
see also Rule 1(b) of the § 2254 Rules (providing for application of § 2254 Rules “to a habeas
petition not covered” by § 2254).
2
  Plaintiff also seeks to be monetarily compensated for “pain and suffering” stemming from his
allegedly “false incarceration.” (Doc. 2, at 5.)



       Case 2:20-cv-00044 Document 4 Filed 07/22/20 Page 1 of 2 PageID #: 11
prisoners attacking the validity of the fact or length of their confinement, and that specific

determination must override the general terms of § 1983.”).

       Under 28 U.S.C. § 2241, a federal court has jurisdiction over petitions of a petitioner is in

“custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c)(3). Petitioner is presently confined in the Fentress County Jail in Jamestown,

Tennessee. Fentress County is located in the Northeastern Division of the Middle District of

Tennessee. See 28 U.S.C. § 123(b)(2). Therefore, venue for this action is proper in the Middle

District of Tennessee. Accordingly, and in accordance with this Court’s authorization to transfer

cases to another District “in the interest of justice,” see 28 U.S.C. § 1406(a), the Court will

DIRECT the Clerk to TRANSFER this entire action to the United States District Court for the

Northeastern Division of the Middle District of Tennessee and CLOSE this Court’s file.

       AN APPROPRIATE ORDER WILL ENTER.


                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                                  2

     Case 2:20-cv-00044 Document 4 Filed 07/22/20 Page 2 of 2 PageID #: 12
